DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2021 and 1/18/2022 was filed before the mailing date of the first Office Action on 9/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11, 19, 28, 35, 37, 41 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recites method “treating a disease associated with PLP1. . . . thereby treating the disease associated with PLP1.” 
First, the claims are reciting a “method of treating a disease associated with PLP1”, which could be interpreted as indirectly or directly associated with PLP1 and includes various levels of PLP1 expression, not just decreased or no expression but includes increased levels of PLP1 expression.  However, the claimed invention’s function is to reduce the over-expression of wild type or mutant PLP1.  The specification provides that “[p]atients with PLP1 deletions (“null” patients) have significantly milder symptoms than patients with PLP1 mutations or duplications and can live until 40-60 years old.” (pg. 1-2)  Also, the specific cellular function of PLP1 has been elusive. (Khalaf et al., Biomedicines, 2022, pg. 7; Garbern, 1999, pg. 1211, referred in IDS)  Therefore, when the specific function of the protein is not known in detail it is difficult to determine the complete species of diseases associated with the protein.  
Second, the claims are reciting a broad genus of diseases. It considers diseases that have not been discovered and of known diseases where the connection between the disease and PLP1 has not been identified or discovered.  By claiming any disease associated with PLP1 without providing a sufficient description of a representative number of species, the applicants appear to be preempting the future before it has arrived.  The specification only considers Pelizaeus-Merzbacher disease (PMD), a type of leukodystrophy and a genetic neurological disease (pg. 1). The examples in the disclosure only provides the reduction of mRNA levels in vitro and in vivo following treatment with claimed oligonucleotide.  The specification does not provide example demonstrating decrease in protein expression nor demonstrates behavioral improvements of claimed invention.  However, prior art record provides that antisense oligonucleotide (ASO) treatment suppresses PLP1 in Jimpy transgenic mice, a PMD-disease model overexpressing a mutant PLP1 protein, resulting in decreased mRNA and protein in vivo and “increased myelination, improved motor behavior and extended lifespan.” (Elitt et al., 2018; Abstract, referred in IDS).   Li et al. demonstrated a “targeted [plp1] gene suppression therapy specifically controlled within the oligodendrocytes as a potential treatment for PMD caused by PLP1 duplication” and a reduction of mRNA and protein expression in vivo, recovery of myelination and improvement in behavioral phenotypes.  (Li et al., 2019, pg. 13- 14, referred in IDS) Thus the prior art provides support of motor behavioral improvement following suppression of PLP1 expression. 
	Third, PLP1 is associated with multiple sclerosis (MS), a neurologic autoimmune disease characterized by inflammatory disease of the CNS where myelin is attacked by T-cells. (Rangachari and Kuchroo, J. of Autoimmunity, 2013, Abstract)  Further, injection of PLP1 or PLP peptides in mice can induce EAE, experimental autoimmune encephalomyelitis, a model to study neurologic auto-inflammatory disease. Neither specification nor prior art provides if and how the claimed invention would treat MS, a disease associated with PLP1 protein.  Thus, the claimed invention does not enable one to treat MS by any person skilled in the art. 
	Fourth, PLP1 maybe indirectly involved in Devic’s disease, an “idiopathic inflammatory demyelinating disease of the CNS, characterized by attacks of optic neuritis and myelitis.” (Lucchinetti et al., Brain, 2002, abstract) Lucchinetti et al. analyzed late active demyelinating lesions of myelin degradation in autopsy cases and showed immunoreactive for a couple of myelin proteins, including PLP, but not MOG, myelin oligodendrocyte glycoprotein. (Lucchinetti et al., Brain, 2002, pg. 4) The results provide a possible indirect link of PLP1 to a disease.  The specification nor the prior art provides if and how the claimed invention would treat Devic’s disease, a disease indirectly associated with PLP1 protein. Thus, the claimed invention does not enable one to treat Devic’s disease by any person skilled in the art. 
	The written description requirement for the claimed genus of a “method of treating a disease associated with PLP1” has not met the threshold by the instant disclosure because the applicants do not satisfy through specific description a representative number of species of diseases associated with PLP1. There is a substantial variation within the genus, and the applicants do not describe a sufficient variety of species of diseases to reflect the variation within the genus. 
 
Dependent claims 13 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for possibly all the symptoms noted in claims 13 and 19, does not reasonably provide enablement for cognitive and speech dysfunction.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
When considering the scope of enablement, the Wands factors need to be reviewed, which poses whether the experimentation needed to practice the invention is undue or unreasonable.  Determining undue experimentation requires analysis of, but not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In the instant case:
the claims 13 and 19 recite various symptoms that would be reduced followed treatment with the modified oligonucleotide, which include cognitive and speech dysfunction, along with other motor functions and delay in death.  
The invention is of the modified oligonucleotide.
The state of the prior art has been explained above: which includes demonstration of improved motor functions and increased life span.  
The level of skill in the art is high. 
The art of treating a disease is unpredictable, especially 1) where the PLP1 null mutation has less severe symptoms than PLP1 duplication, where the protein is overexpresses; 2) the survival of organism with PLP1 null mutation organism raises several questions, including which other protein(s) are playing a role in the PMD or leukodystrophy; 3) the role of the PLP1 protein is still elusive. 
The inventor has provided prior art with studies that demonstrates improved motor function and increased life span in mice, along with potential method of specifically targeting oligodendrocytes, targeting the plp1 gene, reduction in mRNA and protein expression, and potential effective amount. 
The applicant has provided examples that illustrate reduction of mRNA in vitro and in vivo across various brain regions. 
The level of experimentation required to demonstrate cognitive or speech dysfunctions would require undue experimentation based on the what is provided in specification and prior art.  For other motor dysfunction symptoms noted in claims 13 and 19 (hypotonia, ataxia, spasticity, nystagmus, etc.), a general observation of improved motor function is demonstrated by Li et al. (pg. 13, referred in IDS) provides support for some of the symptoms but illustration of cognitive and speech improvements would require a slew of tests, possibly in different animal/mice models. 
Allowable Subject Matter
Claims 12, 16, 20, 22  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-10, 14, 15, 17, 18, 23-27, 29-34, 36, 38-40, 42-44 are allowed and are free of the prior art of record.  Sequence search results provided that the sequence of claim 1 was free of the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEYUR A. VYAS whose telephone number is (571)272-0924. The examiner can normally be reached M-F 9am - 4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEYUR A VYAS/Examiner, Art Unit 1635                                                                                                                                                                                                        
/J. E. ANGELL/Primary Examiner, Art Unit 1635